DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This Notice of Allowance corrects the index of claims of the Notice of Allowance, filed 08/19/2022.
Claims 1, 5-18, 20-30 and 32-37 are pending.
Receipt and consideration of Applicants' amended claim set and remarks/arguments filed on 05/16/2022 are acknowledged.  Claims under consideration in the instant office action are claims 1, 5-18, 20-30 and 32-37.
 Applicants' arguments, filed 05/16/2022, have been fully considered and they are deemed to be persuasive. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
No prior art or combination of prior art was found to disclose or suggest the instant claimed invention directed to a method of treating abnormal involuntary movements in a human subject having Tardive Dyskinesia comprising administering deutetrabenazine.
The closest prior art found, Chen teaches 9 of 11 studies demonstrating a clinical benefit of administering tetrabenazine for Tardive Dyskinesia symptoms (pg. 1496, left column, second paragraph).   Chen teaches 9 of 11 studies demonstrating a clinical benefit of administering tetrabenazine for Tardive Dyskinesia symptoms (pg. 1496, left column, second paragraph).   Chen teaches patients reporting an improvement based on the global response scale (i.e. global impression of change), which measures responses in motor function (pg. 1496, left column, third paragraph).  Chen teaches “Coadministration with a strong CYP2D6 inhibitor (e.g., ﬂuoxetine, paroxetine, quinidine) may increase levels of some active metabolites, and TBZ dosage reduction may be warranted. TBZ does not seem to have clinically signiﬁcant interactions with other CYP inhibitors.” (See Chen et al., page 1500, right column, lines 3-7).  “Another VMAT-2 inhibitor, NBI-98854 (Neurocrine Biosciences, San Diego, Cali-fornia), is currently in phase 2 clinical testing for the treatment of TDk.” (Chen, et al., page 1496, right column, lines 15-18).  Chen teaches patients reporting an improvement based on the global response scale (i.e. global impression of change), which measures responses in motor function (pg. 1496, left column, third paragraph).  Chen teaches Tardive Dyskinesia as commonly characterized by dopamine antagonist use (e.g. metoclopramide) (pg. 1496, left column, first paragraph).  Chen teaches the age of patient population from 23 to 82 years, which would be considered to be patients of adult age (pg. 1496, left column, third paragraph).  Chen teaches the mean age of initiation of TBZ was 52.6 (1.9) years (page 1493, right column, second paragraph).  Chen teaches a recommended starting dosage of 12.5 mg with weekly titration thereafter.  
However, Chu does not teach the administration of deutetrabenazine instead of tetrabenazine, a Tardive Dyskinesia subject not having a QTcF value > 450 ms recited by claim 1, the administration of two doses daily, decreasing the daily amount of deutetrabenazine until tolerance and reduction of abnormal involuntary movement is achieved, or the psychiatric illness recited in claim 36.
Thus, there would be no reason one skilled in the art at the time the invention was made would treat abnormal involuntary movements in a human subject having Tardive Dyskinesia comprising administering deutetrabenazine based on the prior art references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 5-18, 20-30 and 32-37 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Notice of Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Andrew Lee/
Examiner, Art Unit 1628

/SAVITHA M RAO/Primary Examiner, Art Unit 1629